DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to Liu et al., (US 2009/0167455) in view of Mak et al., (“Electrically Small RF Coil Arrays for Medical & Wireless Power Applications” In 2013 IEEE MTT-S International Microwave Workshop Series on RF and Wireless Technologies for Biomedical and Healthcare Applications (IMWS-BIO) 2013 Dec 9 (pp. 1-3). IEEE) and further in view of Cho et al., (US 2017/0346444), and Liu et al., (US 2010/0045398) not disclosing or suggesting, novel features of claims 1-3, 5-16 and 18 as detailed below have been considered and are persuasive.
Election/Restrictions
Claims 1-3, 5-16 and 18 are allowable. The restriction requirement between Species I – Species III as set forth in the Office action mailed on 02/15/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement between Species I – Species III is withdrawn.  Claims 8-12 and 16, directed to a filter device, is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In claim 8, please replace as follows: 
“The filter device of claim 1, further comprising a negative- resistance circuit in parallel with at least one of the coil inductors”.  
In claim 9, please replace as follows: 
“The filter device of claim 8, wherein the negative-resistance circuit is a cross-coupled transistor pair”.  
In claim 10, please replace as follows: 
“The filter device of claim 1, comprising at least a first planar coil inductor, a second planar coil inductor, a third planar coil inductor, and a fourth planar coil inductor, wherein 
the triplet of the first planar coil inductor, the second planar coil inductor and the third planar coil inductor, and the triplet of the second planar coil inductor, the third planar coil inductor, and the fourth planar coil inductor are such that: 

a coupling between the first planar coil inductor and the second planar coil inductor and 
a coupling between the second planar coil inductor and the third planar coil inductor; and 
a coupling between the second planar coil inductor and the fourth planar coil inductor is substantially smaller than either of: 
a coupling between the second planar coil inductor and the third planar coil inductor and 
a coupling between the third planar coil inductor and the fourth planar coil inductor”.  
In claim 11, please replace as follows: 
“The filter device of claim 10, wherein the coupling between the first planar coil inductor and the third planar coil inductor is substantially zero, and the coupling between the second planar coil inductor and the fourth planar coil inductor is substantially zero”.  
In claim 12, please replace as follows: 
“The filter device of claim 10, wherein three overlapping pairs of coil inductors are displaced in two orthogonal planar directions”.  
In claim 16, please replace as follows: 
“The filter device of claim 9, wherein a value of the negative resistance is tunable”.
Allowable Subject Matter
Claims 1-3, 5-16 and 18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites, a filter device comprising: 
a first planar coil inductor which provides an input to the filter device; 
a second planar coil inductor which provides an output from the filter device; 
wherein the first planar coil and the second planar coil overlap; 
a third planar coil inductor which provides electromagnetic coupling to the first planar coil inductor and to the second planar coil inductor; 
wherein the third planar coil overlaps both the first planar coil and the second planar coil such that there is a common area contained in all three coil inductors; and 
wherein the third planar coil has no electrical connection to the input to the filter device and no electrical connection to the output from the filter device; and 
wherein the overlaps of the respective planar coil inductors are predetermined to establish respective prescribed coupling coefficients for controlling transmission of a passband of the filter; 
wherein centers of the respective planar coil inductors are collinear;
and 
wherein the three planar coil inductors are not all concentric.  (Emphasis added).

Claims 2, 3, 5-16 and 18 are allowed because each claim is directly or indirectly dependent of independent Claim 1.
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512.  The examiner can normally be reached on M-F 7:30-5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/MALCOLM BARNES/
Examiner, Art Unit 2837
3/15/2021

/ELVIN G ENAD/           Supervisory Patent Examiner, Art Unit 2837